UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended November 19, 2008 COMMISSION FILE NUMBER: 000-22216 CANADIAN ZINC CORPORATION Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 Financial Statements (Unaudited) (A Development Stage Company) September 30, 2008 Index Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements The Company’s auditors have not reviewed these financial statements for the period ended September 30, 2008. 2 CANADIAN ZINC CORPORATION (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) September 30, December 31, 2008 2007 (unaudited) (audited) ASSETS Current Cash and cash equivalents $ 3,351 $ 6,919 Short-term investments (Note 3) 20,845 21,495 Marketable securities (Note 4) 54 100 Other receivables and prepaid expenses 143 172 Total Current Assets 24,393 28,686 Restricted cash (Note 5) 214 - Resource interests (Note 6) 40,711 37,797 Plant and equipment (Note 7) 707 448 Total Assets $ 66,025 $ 66,931 LIABILITIES Current Accounts payable $ 317 $ 813 Accrued liabilities 173 441 Total Current Liabilities 490 1,254 Asset retirement obligation (Note 8) 1,221 1,228 Future income tax 3,621 3,621 Total Liabilities 5,332 6,103 Commitments (Notes 6 and 12) SHAREHOLDERS' EQUITY Share capital (Note 9) 67,015 66,593 Contributed surplus (Note 10) 7,846 7,844 Accumulated other comprehensive income - - Deficit (14,168 ) (13,609 ) Total Shareholders’ Equity 60,693 60,828 Total Liabilities and Shareholders’ Equity $ 66,025 $ 66,931 Subsequent events (Note 13) Approved by the Board of Directors: “John F. Kearney” “Brian A. Atkins, CA” Director Director See accompanying notes to the interim financial statements. 3 CANADIAN ZINC CORPORATION (a development stage company) Statements of Operations, Comprehensive Income and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except share and per share amounts) Three Months ended September 30, Nine Months ended September 30, 2008 2007 2008 2007 Income Interest Income $ 184 $ 375 $ 698 $ 1,026 Expenses Amortization 5 1 15 3 Listing and regulatory fees 8 10 41 55 Management and directors fees 138 59 425 186 Office and general 89 131 263 291 Professional fees 28 57 79 219 Project evaluation 6 - 17 39 Shareholder and investor communications 62 93 169 320 Stock based compensation 17 - 202 - Write down on marketable securities (Note 4) 15 25 46 150 368 376 1,257 1,263 Net loss for the period (184 ) (1 ) (559 ) (237 ) Other comprehensive income/(loss) - Comprehensive loss $ (184 ) $ (1 ) $ (559 ) $ (237 ) Deficit, beginning of period $ (13,984 ) $ (12,925 ) $ (13,609 ) $ (12,689 ) Net loss (184 ) (1 ) (559 ) (237 ) Deficit, end of period $ (14,168 ) $ (12,926 ) $ (14,168 ) $ (12,926 ) Loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of commonshares outstanding – basic and diluted 120,626,813 117,266,961 120,641,434 111,094,708 See accompanying notes to the interim financial statements. 4 CANADIAN ZINC CORPORATION (a development stage company) Statements of Cash Flows (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) Three Months ended September 30, Nine Months ended September 30, 2008 2007 2008 2007 Operating Activities Loss for the period $ (184 ) $ (1 ) $ (559 ) $ (237 ) Reclamation expenditures (Note 8) (285 ) - (288 ) - Adjustment for items not involving cash: Amortization 5 1 15 3 Write down on marketable securities 15 25 46 150 Stock based compensation 17 - 202 - Change in non-cash working capital items: Other receivables and prepaid expenses (39 ) (109 ) 29 (35 ) Accounts payable and accrued liabilities (21 ) 1,221 (377 ) 1,815 (492 ) 1,137 (932 ) 1,696 Financing Activities Capital stock issued and subscribed, net of issuance costs - 9,771 340 10,184 Capital stock repurchased (Note 9) (118 ) - (118 ) - (118 ) 9,771 222 10,184 Investing Activities Purchase of equipment (2 ) (8 ) (369 ) (40 ) Resource interest and plant and equipment obligations (90 ) - (387 ) - Short-term investments (1,228 ) 7,818 650 (1,703 ) Restricted Cash - - (214 ) - Reclamation security deposits (100 ) - (100 ) (30 ) Deferred exploration and development costs, excluding amortization and accretion (1,442 ) (4,868 ) (2,438 ) (8,915 ) (2,862 ) 2,942 (2,858 ) (10,688 ) (Decrease) increase in cash and cash equivalents (3,472 ) 13,850 (3,568 ) 1,192 Cash and cash equivalents, beginning of period 6,823 950 6,919 13,608 Cash and cash equivalents, end of period $ 3,351 $ 14,800 $ 3,351 $ 14,800 Supplemental Information: Interest paid $ - $ - $ - $ - Income taxes paid $ - $ - $ - $ - See accompanying notes to the interim financial statements. 5 CANADIAN ZINC CORPORATION (a development stage company) Statements of Shareholders’ Equity (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except for share amounts) Common shares Contributed Shares Amount Surplus Deficit Total Balance, December 31, 2006 107,590,212 $ 59,994 $ 6,479 $ (12,689) $ 53,784 Exercise of options at $0.23 per share 450,000 131 (27) - 104 Future income tax effect of flow through shares - (2,487) - - (2,487) Exercise of options at $0.89 per share 100,000 153 (64) - 89 Exercise of warrants between $0.72 - $0.93 per share 302,738 394 (174) - 220 Issue of shares at $0.85 per unit 11,765,000 9,766 - - 9,766 Share purchase warrants - (1,366) 1,366 - - Exercise of warrants at $0.72 per share 6,012 8 (3) - 5 Stock-based compensation - - 267 - 267 Net loss for the year - - - (920) (920) Balance, December 31, 2007 120,213,962 66,593 7,844 (13,609) 60,828 Exercise of warrants at $0.72 per share 471,101 613 (273) - 340 Stock-based compensation - - 168 - 168 Net loss for the period - - - (223) (223) Balance, March 31, 2008 120,685,063 67,206 7,739 (13,832) 61,113 Stock-based compensation - - 17 - 17 Net loss for the period - - (152) (152) Balance, June 30, 2008 120,685,063 67,206 7,756 (13,984) 60,978 Shares cancelled under normal course issuer bid (342,500) (191) 73 - (118) Stock-based compensation - - 17 - 17 Net loss for the period - - - (184) (184) Balance, September 30, 2008 120,342,563 $ 67,015 $ 7,846 $ (14,168) $ 60,693 See accompanying notes to the interim financial statements. 6 CANADIAN ZINC CORPORATION (a development stage company) Notes to Financial Statements September 30, 2008 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 1. Basis of Presentation These unaudited financial statements have been prepared in accordance with Canadian generally accepting accounting principles (“Canadian GAAP”) for interim financial information and follow the same accounting policies and methods of application as the most recent audited financial statements of the Company for the year ended December 31, 2007. These interim financial statements do not include all the information and note disclosures required by Canadian GAAP for annual financial statements and therefore should be read in conjunction with the Company's audited financial statements and the notes thereto for the year ended December 31, 2007. In management's opinion, all adjustments considered necessary for fair presentation have been included in these financial statements.Interim results are not necessarily indicative of the results expected for the fiscal year. These financial statements have been prepared on the basis of accounting principles applicable to a going concern which assumes that the Company will realize its assets and discharge its liabilities in the normal course of business. The Company is in the development stage and has no history of profitable operations.
